Citation Nr: 1442850	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for degenerative bone disease, claimed as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for a psychiatric disorder, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini

INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs Regional Office in Jackson, Mississippi.  Jurisdiction of the Veteran's claims folders currently resides with the RO in Oakland, California.  

In a November 2010 decision, the Board denied the Veteran's claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted an August 2011 Joint Motion for Remand and remanded the matter for proceedings consistent with the Joint Motion, which included vacating the November 2010 Board decision.  

In a December 2011, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional development.  Following completion of the development requested, the AOJ continued to deny the Veteran's claims and issued a July 2013 Supplemental Statement of the Case (SSOC).  The case has since been returned to the Board for further appellate review.  

The Veteran was previously represented by a private attorney.  In September 2013, the attorney notified the Board that he was no longer representing the Veteran.  In November 2013, the Board sent the Veteran a letter and provided him an opportunity to appoint a new representative.  In December 2013, the Veteran submitted a VA Form 21-22 in favor of a service organization.  In a January 2014 statement (mistakenly date stamped December 2014), the service organization notified the Board that it was declining the Veteran's request to represent him.  In a February 2014 letter (mistakenly date stamped February 2013), the Board notified the Veteran that the service organization he wished to represent him in his appeal was declining to do so.  Thereafter, in June 2014, the Veteran granted a power of attorney in favor of Disabled Americans Veterans (DAV).  An Appellant's Brief was submitted by DAV in support of the Veteran's claims in August 2014.  

(The issue of entitlement to service connection for a psychiatric disorder, to include as due to exposure to ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  A thyroid disorder was not manifested in service and is not shown to be otherwise related to service, to include as due to any ionizing radiation therein.

2.  A degenerative bone disease, to include degenerative disc disease and degenerative joint disease, was not manifested in service or within the first post-service year, and is not shown to be otherwise related to service to include as due to any ionizing radiation therein.


CONCLUSIONS OF LAW

1.  A thyroid disorder was not incurred in or aggravated by active service to include as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2013).

2.  A degenerative bone disease was not incurred in or aggravated by active service to include as a result of exposure to ionizing radiation, nor may any arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2013). 



(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal for service connection for a thyroid disorder and for degenerative bone disease has been accomplished.  

Through April 2006 and March 2007 preadjudication notice letters, the AOJ notified the Veteran of the legal criteria governing his claims for service connection for a thyroid disorder and for degenerative bone disease, as well as the evidence needed to substantiate the claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the above notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letters, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  

Otherwise, in March 2006 (and later in March 2009), the Veteran was provided notice regarding the assignment of effective dates and disability rating elements.  

With regard to the Board's December 2011 remand instructions, the AOJ has obtained a copy of the Defense Nuclear Agency's report "The Radiological Cleanup of Enewetak Atoll."  A copy is associated with the claims folders and the Veteran was provided a copy of the report in May 2013.  Also, an additional dose estimate and medical opinion have been obtained concerning the etiology of the Veteran's disabilities in connection with his radiation exposure on Enewetak Atoll.  As such, the AOJ has complied with the Board's remand instructions.  

Furthermore, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The Veteran's service treatment records (STRs) have been obtained and associated with the claims folders.  The Veteran has submitted lay statements in support of his claims as well as medical opinions from private clinicians.  The Board also notes that in November 2013, an undated statement from Allen C. Hassan, MD, was received by the Board.  In that statement, Dr. Hassan notes that a medical doctor at Stanford University had told the Veteran that his degenerative disc disease was due to exposure to ionizing radiation on Runit Island.  The record on appeal does not reflect any medical opinion from a University of Stanford physician.  Also, Dr. Hassan's statement focuses on the relationship between the Veteran's claimed psychiatric disorder and his period of service.  Otherwise, it otherwise is cumulative of previously considered evidence with regard to a thyroid disorder and/or degenerative bone disease.  As such, the Board does not necessarily find the undated statement from Dr. Hassan is pertinent evidence with regard to the claims for service connection for a thyroid disorder and for degenerative bone disease.  See e.g., 38 C.F.R. § 20.1304(c) (2013) (unless procedural right is waived, pertinent evidence received by the Board will be referred to the AOJ for review).  

The Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims for service connection for a thyroid disorder or for degenerative bone disease on appeal.   

II. Analysis

The Veteran contends that he incurred a thyroid disorder, to include Graves' disease, due to ionizing radiation exposure while on Enewetak Atoll from February 1978 to July 1978.  He also contends that as a result of the noted exposure he also incurred a degenerative bone disease (to include degenerative disc and joint disease).

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis or malignant tumors become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  

First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  The Board notes that 38 C.F.R. § 3.311 does not provide presumptive service connection for a radiogenic disease but provides special procedures to help a Veteran prove his or her claim on a direct basis.  

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record on appeal supports that the Veteran was stationed on Enewetak Atoll from February 1978 to July 1978.  A record of occupational exposure to ionizing radiation (DD Form 1141) documents that the Veteran's film badge readings indicated exposure to a gamma and X-ray dose of 0.002 rem (roentgen equivalent in man) from May 27, 1978 to June 17, 1978.  In July 1978, the Veteran's total lifetime dose was reported as 0.002 rem.  

The Veteran's STRs are entirely negative for a thyroid disorder or a bone disorder.  In a September 1978 report of medical history, the Veteran denied thyroid trouble, recurrent back pain, and/or swollen or painful joints.  On separation examination in September 1978, the Veteran's endocrine system, spine, musculoskeletal system, and/or extremities were all listed as normal.

In his original September 1989 claim, the Veteran reported that he had filed for worker's compensation after post-service back and wrist injuries in 1986.  

Otherwise, post-service medical records are negative for a thyroid disorder and for a bone disorder until 1989.  At that time, the Veteran's VA records document a diagnosis of Graves' disease with hyperthyroidism.  A June 1989 VA treatment record reflects the Veteran's report that he lost 100 pounds and had been sweating for 2 years.  He also reported that he fell off a truck in 1986 at work and tore a ligament in his left wrist and compressed all his vertebrae.  The Veteran commented that he had been receiving non-VA related disability compensation for his injuries for three years.  He also commented that his mother had hypothyroidism and that his sister had a thyroid nodule.  

Private medical records from Kaiser Permanente dated from 1991 to 1999 reflect the Veteran's treatment for Graves' disease with hyperthyroidism.  A May 1991 consultation note reflects the Veteran's report that he had a family history of thyroid disease and that he was exposed to radiation during service.  A May 1991 thyroid scan revealed a hyperthyroid state and diffuse toxic goiter.  

Private medical records from Dr. Hassan reveal that he first saw the Veteran in August 2003.  In an August 2003 letter addressed to the Department of Justice in connection with the Veteran's claim under the Radiation Exposure Compensation Act (RECA), Dr. Hassan noted the Veteran's treatment for Graves' disease and hyperthyroid state as well as the Veteran's exposure to radiation in service.  

In a December 2004 statement (received by VA in March 2006), the Veteran provided a lengthy description of his exposure to radiation on Enewetak (also spelled Eniwetok) Atoll in the Marshall Islands.  He related that in 1984 he began to have health problems, that medical treatment was precluded secondary to the lack of health insurance, and that he collapsed at a family reunion in June 1989 and was later diagnosed with Graves' disease and hyperthyroidism.  He stated that a VA doctor told him it was quite possible that his radiation exposure caused his Graves' disease, but that there were other possible causes.  

In a May 2005 letter to the AOJ, Dr. Hassan extensively quoted from the Veteran's December 2004 letter.  In particular, he noted that the Veteran had been treated for severe degenerative joint disease and that one of his treating physicians, A. R. Gabriele, MD, had indicated that all of the Veteran's problems of obesity and degenerative joint disease were related to his exposure to radiation in the military.  Likewise, that the exposure to radiation in service was the cause for the Veteran's thyroid problems.  

A May 2005 medical note from Dr. Hassan reflects, in particular, citation to a medical paper regarding thyroid abnormalities after childhood irradiation for Hodgkin's disease.  In addition, Dr. Hassan reported that the Veteran clearly had acquired his thyroid disease with a high medical probability (more likely than not) from his exposure to irradiation on Runit Island (an island associated with the Enewetak Atoll) while in the service.  

In a September 2007 report, the VA Chief Public Health and Environmental Hazards Officer (Officer) noted that based on the Veteran's DD 1141 Form, it was estimated that he was occupationally exposed to a dose of ionizing radiation during military service of 0.002 rem and that based on the Defense Nuclear Agency Report, "The Radiological Cleanup of Enewetak Atoll," it was estimated that the Veteran was occupationally exposed to a dose of ionizing radiation of 0.6 rem.  He summarized relevant medical research, of note, that there was little evidence for hyperthyroidism after radiation doses of about 2-10 rad (or radiation absorbed dose defined as a unit used to measure the amount of radiation absorbed by an object or person) of Iodine-131 dose to the thyroid; that a study of thyroid diseases in persons exposed as children to atmospheric releases of radioactive iodine from the Hanford Site (a decommissioned nuclear production complex in Washington state) did not find significantly increased risk for Graves' disease or hyperthyroidism based on increased radiation doses; and that a study of Japanese atomic bomb survivors was suggestive of an association between radiation dose and Graves' disease, but that the finding was not statistically significant.  At the same time, the Officer noted that hyperthyroidism had been reported, but rarely, after X-ray therapy to the neck, and that an "increased risk for Graves' disease after radiation therapy also has been found."  

Otherwise, the September 2007 Officer stated that damage to the discs or joints, other than neoplastic transformation, if caused by radiation, would be an example of a "deterministic effect."  He commented that deterministic changes were generally considered to have a threshold.  Also, that the probability of ionizing radiation causing harm in most healthy individuals at doses of less than 10 rem as a result of deterministic effects was close to zero, and that the Nuclear Regulatory Commission annual occupational dose limit to any organ or tissue (other than the lens of the eye) was 50 rems.  

The Officer concluded that in light of the above, in his opinion it was unlikely that the Veteran's Graves' disease or degenerative disc/joint disease were the result of occupational exposure to ionizing radiation in service.  

In a September 2007 opinion, the Director of Compensation and Pension Service (Director) indicated that the Veteran's claims folder had been reviewed for an opinion concerning the relationship between exposure to ionizing radiation in service and the subsequent development of Graves' disease, degenerative disc disease, and degenerative joint disease.  (Parenthetically, the Director of Compensation and Pension Service position has been separated into two positions: Director of Compensation Service as well as Director of Pension and Fiduciary Service.)  The Director noted the findings in the September 2007 report from the Chief Public Health and Environmental Hazards Officer.  He stated that as a result of that opinion, and following a review of the evidence in its entirety, it was his opinion that there was no reasonable possibility that the Veteran's Graves' disease, degenerative disc disease, and/or degenerative joint disease were the result of occupational exposure to ionizing radiation in service.  

In a December 2007 letter, Dr. Hassan noted that he had conducted a six-hour interview with the Veteran and reviewed "all the records pertaining to this case."  He stated that ". . . the service was a cause of aggravation if indeed there was a genetic pattern, and the kind of irradiation exposure would be a trigger to [the Veteran's] autoimmune disorder described in copious reports."  

By a letter dated in January 2008, the Veteran's treating dentist reported that a dental examination revealed extensive decay, bone degeneration and loss, and severe gingivitis.  He noted that the Veteran reported that he was exposed to radiation from a cleanup of nuclear materials on Enewetak Atoll in 1978.  The dentist stated the Veteran's present dental condition could possibly be attributed to his exposure to the radioactive materials and could have contributed to his other health issues.

In a January 2008 progress report, Dr. Hassan noted that the Veteran was taking medication for depression.  He also noted that the Veteran's daytime fatigue had persisted since the discovery of Graves' disease secondary to thyroid dysfunction as secondary to irradiation while the Veteran was in the service.

Following the Board's December 2011 remand, an additional dose estimate and opinion were obtained.  

In a June 2013 report, the Director of the Post 9-11 Environmental Health Program (VA's Office of Public Health) noted that the Veteran's statements of record had been reviewed and that they were assumed to be factual concerning the Veteran's working conditions on Enewetak Atoll.  The Director indicated that he was in agreement with the dose estimate (0.6 rem) provided in September 2007 from the Chief Public Health and Environmental Officer.  He also indicated that the estimate was based on the "upper bounds" of all doses recorded during the Enewetak radiological cleanup project.  Furthermore, that no individual present on the atoll during the project had been exposed to more than this amount (0.6 rem) of radiation.  The Director also reported that the various statements and opinions of Dr. Hassan, which had been favorable to the Veteran's claims, had been reviewed.  Of note, the Director commented, 

Dr. Hassan seems to think that any radiation exposure at all would cause the Veteran[']s claimed conditions to appear.  His research points to relatively high doses (20 to 40 Gray) of x-ray radiation therapy as causative of thyroid problems and then states that the Veteran's thyroid condition was caused by radiation exposure.  We do not see how doses of 20 to 40 Gray (2000 to 4000 rem) correlate to the 0.6 rem estimated dose that the Veteran received.  And we further state that this dose of 0.6 rem is an "upper bound" that is likely well above the dose actually received by the Veteran and also more than 2000 times less than the lowest dose cited in Dr. Hassan's research.  

The Director went on to cite information from "The Health Physics Society" and that organization's position statement.  See Radiation Risk in Perspective-(PS010-1).  The Director commented, in particular, that the position statement noted that there was substantial and convincing scientific evidence for health risks following high-dose exposures.  However, ". . . below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  The Director went on to opine that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that his thyroid disorder and/or degenerative bone disease could be attributed to radiation exposure while in the military.  

In a July 2013 opinion, the Director of Compensation Service noted that there was no reasonable possibility that the Veteran's Graves' disease, degenerative disc disease, and/or degenerative joint disease were the result of occupational exposure to ionizing radiation in service.  In so finding, the Director of Compensation Service cited to relevant sections of the above discussed June 2013 report from the Director of the Post 9-11 Environmental Health Program.  

With respect to the first method of establishing service connection based on exposure to ionizing radiation, the Board notes that the Veteran has never been diagnosed with cancer of any kind.  Also, Graves' disease with hyperthyroidism as well as degenerative disc/joint disease are not listed presumptive conditions under 38 C.F.R. § 3.309(d), and are therefore not subject to presumptive service connection on this basis.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Thus, even conceding exposure, these provisions relating to presumptive service connection based on radiation exposure do not apply.  

Also, as noted above, 38 C.F.R. § 3.311(a)(1) provides for various development procedures to be undertaken when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service.  Graves' disease with hyperthyroidism as well as degenerative disc disease/degenerative joint disease are not "radiogenic diseases" under 38 C.F.R. § 3.311.  Although thyroid cancer and non-malignant thyroid nodular disease are "radiogenic diseases" under this regulation, the medical evidence does not reflect that the Veteran has ever been diagnosed with either condition.  Therefore, even conceding exposure to ionizing radiation, the provisions of 38 C.F.R. § 3.311 do not apply to the Veteran's claimed disabilities.  

The Veteran is not precluded from establishing service connection with proof of direct causation.  Combee, supra.  As noted above, it is shown that the Veteran was exposed to ionizing radiation from February 1978 to July 1978.  

The September 2007 opinion from the VA Chief Public Health and Environmental Hazards Officer as well as the June 2013 opinion from the Director of the Post 9-11 Environmental Health Program concluded that it was unlikely that the Veteran's Graves' disease and his degenerative disc disease/degenerative joint disease could be attributed to occupational exposure to ionizing radiation in service.  The September 2007 and June 2013 opinions are based on review of the claims folders and a discussion of the relevant facts as they pertained to the Veteran.  The opinions are also provided by medical professionals using their training and expertise.  The Board finds, in particular, that the June 2013 opinion contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

With respect to the January 2008 medical opinion by the Veteran's dentist, the Board finds that although the dentist is competent to provide a medical opinion regarding the Veteran's mouth and teeth, his statement to the effect that the Veteran's dental condition could possibly be attributed to his exposure to the radioactive materials and could have contributed to his other health issues, is speculative in nature.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Furthermore, the opinion does not contain any discussion of the relevant radiogenic evidence and findings noted in the reports of the VA Chief Public Health and Environmental Hazards Officer in September 2007 or the Director of the Post 9-11 Environmental Health Program in June 2013.  As such, the Board finds the reports of the VA Chief Public Health and Environmental Hazards Officer in September 2007 and the Director of the Post 9-11 Environmental Health Program in June 2013 to be more probative than the opinion of the Veteran's dentist and assigns them greater evidentiary weight.  

With respect to the several favorable letters/opinions from Dr. Hassan, likewise, the Board finds this evidence to be less probative than the reports of the VA Chief Public Health and Environmental Hazards Officer in September 2007 and the Director of the Post 9-11 Environmental Health Program in June 2013.  In particular, regarding statements of the etiology of the degenerative disc/joint disease, the evidence documents that the Veteran injured his back and wrist in a fall at work in the 1980s, and in fact received worker's compensation for these orthopedic disabilities.  Dr. Hassan does not mention these work-related injuries in any of his letters/opinions even though he identified having reviewed the Veteran's records.  Moreover, his statement to the effect that Dr. Gabriele linked degenerative joint disease with radiation exposure in service is not supported by any of the medical records from Dr. Gabriele nor is there a medical opinion of record from Dr. Gabriele.  

Furthermore, the Director of the Post 9-11 Environmental Health Program, in the above noted June 2013 report, thoroughly discussed and discounted the opinions of Dr. Hassan.  The conclusions and the opinion of the Director, a physician, were not equivocal.  The later received undated statement from Dr. Hassan noted above, which follows the June 2013 report, focuses primarily on the Veteran's psychiatric condition.  The undated statement also notes, "It is not my attempt to obtain benefits from the exposure to ionizing the [sic] radiation."  As such, the Board finds the opinion of the Director of the Post 9-11 Environmental Health Program, along with the opinion of the VA Chief Public Health and Environmental Hazards Officer, to be more probative than the favorable letters/opinions of Dr. Hassan, and assigns them greater evidentiary weight.  

Hence, the Board finds that the medical evidence as a whole does not show that the Veteran's claimed disabilities, a thyroid disorder and degenerative bone disease, were incurred in service.  Furthermore, the evidence does not demonstrate that the Veteran experienced continuous symptoms of a thyroid disorder and/or a degenerative bone disease following his separation from service, nor has the Veteran contended as such.  

The claims folders also contain multiple lay statements from the Veteran's family, friends and coworkers, which are collectively to the effect that he has had multiple health problems since the 1980s.  Although these statements are competent and credible as to their lay observations of the Veteran's physical state, these statements are not competent evidence as to the issue of medical causation of the claimed disabilities, as these individuals have no demonstrated medical expertise, and in the Board's opinion the matter of the etiology of the types of disorders at issue is more properly within the province of medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Also, while some lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's thyroid disorder and/or degenerative bone disease are related to service, to include exposure to ionizing radiation, falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau, supra.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a thyroid disorder and for degenerative bone disease, on both a direct basis and due to ionizing radiation exposure.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule is not helpful to the Veteran and his claims are denied.  See 38 U.S.C.A §5107.  


ORDER

Service connection for a thyroid disorder, to include as due to exposure to ionizing radiation, is denied.  

Service connection for a degenerative bone disease, to include as due to exposure to ionizing radiation, is denied.  

REMAND

With regard to the Veteran's claim for service connection for a psychiatric disorder, the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associate with his mental condition.  See e.g. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board will consider the Veteran's claim as encompassing any psychiatric disorder.  

In its November 2010 decision, the Board found that there was no medical evidence linking a current psychiatric disorder with service.  It found that private doctors had related the Veteran's symptoms of depression and anxiety to a thyroid disorder or to the treatment for such disorder.  Moreover, it was noted that the Veteran had not contended that he had psychiatric symptoms in service or continuously since service.  

Since the November 2010 decision, additional evidence has been received from Dr. Hassan.  In the previously discussed undated letter received in November 2013, Dr. Hassan diagnosed the Veteran with posttraumatic stress disorder (PTSD) and specifically related the disorder to the Veteran's fear of bodily harm and death secondary to his radiation exposure on Enewetak Atoll.  Dr. Hassan notes, in particular, the following:

[The Veteran] has reoccurring intrusive thoughts on a daily almost hourly basis of the work he did in the islands and exposure that was cast upon him. . . . Associated with his reoccurring intrusive thoughts of the exposure are the nightmares of his early death of his exposure causing his heart disease, his weight gain, and his Graves['] disease.  

Dr. Hassan also commented that, "[The Veteran] fulfils [sic] all the criteria for posttraumatic stress disorder associated with military and his ongoing anxiety and depression has near completely destroyed his social life."  He further added that if his statement was not enough, ". . . then the government should have their own psychiatrist to give their opinion as to what is obviously severe posttraumatic stress disorder which has led to often suicidal ideation."  Of note, Dr. Hassan added that he had been, ". . . appointed by the Veterans Administration in 1970 to do psychiatric and neurological assessments because of my satisfactory completion of residency training in these areas of a 3-year training program."  

The Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In light of the opinion from Dr. Hassan and the low evidentiary threshold necessary to warrant an examination, the Veteran should be scheduled for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  McCLendon, 20 Vet. App. at 81.  See also Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  

Accordingly, the claim is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for any psychiatric disorder (to include PTSD).  After obtaining the appropriate release of information forms where necessary, procure records of any identified treatment the Veteran has received.  All such available reports should be associated with the claims folder.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA psychiatric examination to determine the identity and etiology of any psychiatric disorder that may be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).) 

Prior to the examination, the claims folders and a copy of this remand must be made available to the examiner for review of the case.  It is important for the examiner to review the Board's discussion of the Veteran's claim, as noted in the remand narrative above, as well as review letters/statements from Dr. Hassan which are tabbed in the claims folders.  In particular, the examiner should review the undated letter from Dr. Hassan received by the Board in November 2013, which discusses why the clinician believes the Veteran has PTSD.  Furthermore, the examiner should review the tabbed June 2013 Memorandum from the Director, Post 9-11 Environmental Health Program.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims folders and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following:

a.  Whether the Veteran has PTSD, and if so, what stressor or stressors is/are linked to his PTSD.  

b.  If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with the finding from Dr. Hassan noted above, reflecting a diagnosis of PTSD secondary to the Veteran's fear of bodily harm and death due to radiation exposure on Enewetak Atoll.  An explanation for the difference should be set forth.  

c.  If the examiner determines that the Veteran does not have PTSD, but has another psychiatric disorder(s), the examiner is requested to provide an opinion as to whether it is at least as likely as not that each diagnosed psychiatric disorder (e.g., anxiety, depression, etc.) is related to or had its onset during military service.  

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the Veteran's lay statements as well as any other medical evidence having a bearing on the examiner's ultimate opinion in this case.  The examiner must provide a thorough explanation for all conclusions reached.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal, to include consideration of the letter from Dr. Hassan received by the Board in November 2013.  If the benefit sought is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


